DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “optical glue” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 9 cites “The anti-peep film of claim 4, wherein the set structure further comprises an anti-peep layer, which surrounds the plurality of prisms, and a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism.”  That means a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism; but  claim 10 cites “The anti-peep film of claim 9, wherein the refractive index of the anti-peep layer is equal to the refractive index of the at least one transmission area”, which is contradict to the claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN108445673) as IDS provided.

    PNG
    media_image1.png
    226
    529
    media_image1.png
    Greyscale

Regard to claims 1 and 12-13, Chen et al. disclose a display module comprising a display panel, a backlight module and the anti-peep film [A backlight assembly includes the optical film structure [0026]], wherein the display module, wherein the anti-peep film is provided on a light emission side of the display panel; and/or the anti-peep film is provided on a side of the display panel close to the backlight module [The present invention relates to the technical field of liquid crystal display, in particular to an optical film structure and a backlight assembly [0002]
a plurality of transmission areas [Optical path modulation base 400] and 
a plurality of anti-peep areas [High reflective part 300], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident 1 on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light 3 and  Light gain after reflection 4]. 

Regard to claim 2, Chen et al. disclose the anti-peep film, wherein the set structure comprises a plurality of prisms and the plurality of prisms are arranged along the thickness direction of the anti-peep film.  

2.	Claims 1-2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaides et al. (US 20100214506).

    PNG
    media_image2.png
    329
    945
    media_image2.png
    Greyscale

Regard to claims 1 and 12-13, Gaides et al. disclose a display module comprising a display panel [an image plane 620, such as an LCD panel], a backlight module [a light source 610, an optional brightness enhancement film 660 and a reflective polarizer film 670] and the anti-peep film [Light control film (LCF) 630], wherein the display module, wherein the anti-peep film is provided on a light emission side of the display panel; and/or the anti-
a plurality of transmission areas [alternating transmissive regions 130 or 640] and 
a plurality of anti-peep areas [absorptive regions 140 or 650 reflected by Total Internal Reflection], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident 1 on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light 3 and  Light gain after reflection 4]. 

Regard to claim 2, Gaides et al. disclose the anti-peep film, wherein the set structure comprises a plurality of prisms and the plurality of prisms are arranged along the thickness direction of the anti-peep film.  

Regard to claim 11, Gaides et al. disclose the anti-peep film further comprises a top substrate [an optional cover film 470] and a bottom substrate [a base substrate layer 260], and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.  

Regard to claim 14, Gaides et al. disclose a manufacturing method of the anti-peep film comprising: 
forming a plurality of prism groups spaced apart (see Fig. 2); wherein at least one prism group of the plurality of prism groups comprises a plurality of prisms arranged in the thickness direction of the anti-peep film; and 
instilling optical glue [an adhesive 410] between two adjacent prism groups of the plurality of prism groups [Optional cover film 470 can be bonded to the microstructured surface with an adhesive 410], and 
curing the optical glue [Adhesive 410 can be any optically clear adhesive, such as a UV-curable acrylate adhesive, a transfer adhesive, and the like].

3.	Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US 20180328557).

    PNG
    media_image3.png
    509
    501
    media_image3.png
    Greyscale

Regard to claim 1, Kitamura et al. disclose an anti-peep film [an optical control layer 30], comprising 
a plurality of transmission areas [optical medium 30a illustrate each of first light-transmitting portion 31 and second light-transmitting portion 32 as a region] and 
a plurality of anti-peep areas [uneven structure 30b], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to since optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5, total reflection of light occurs when the light is incident from uneven structure 30b to optical medium 30a [0056]].

Regard to claim 2, Kitamura et al. disclose the anti-peep film, wherein the set structure comprises a plurality of prisms and the plurality of prisms are arranged along the thickness direction of the anti-peep film.  

Regard to claim 3, Kitamura et al. disclose the anti-peep film, wherein at least one prism of the plurality of prisms is a quadrangular prism or a pentagonal prism [Each projection 30b1 has an approximately quadrangular prism shape [0044]].

Regard to claim 4, Kitamura et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5 [0056]].    

Regard to claim 5, Kitamura et al. disclose the anti-peep film, wherein the at least one prism comprises 
an incident surface [at first substrate 10], a first total reflection surface, a second total reflection surface, and an emission surface [at second substrate 20, see Figs. 3A, 5A, 6A, 7A]; wherein specific light incident on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface, being totally reflected by the first and second total reflection surfaces [0056], and transmitting through the emission surface; and 
an angle between the specific light and a horizontal direction satisfies a preset angle range (see Figs. 3A, 5A, 6A, 7A).   

Regard to claim 6, Kitamura et al. disclose the anti-peep film, wherein the first and second total reflection surfaces are arranged in a mirror image (see Fig. 8) with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and 

Regard to claims 7 and 19, Kitamura et al. disclose the anti-peep film, wherein along the thickness direction of the anti-peep film and away from the first side, angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and angles between respective pairs of incident and emission surfaces of the plurality of prisms increase [at first and second substrates 10, 20, see Figs. 3A, 5A, 6A, 7A].  

Regard to claims 9 and 20, Kitamura et al. disclose the anti-peep film, wherein the set structure further comprises an anti-peep layer, which surrounds the plurality of prisms, and a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism [optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5 [0056]].  

Regard to claim 11, Kitamura et al. disclose the anti-peep film further comprises a top substrate 10 and a bottom substrate 30, and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.  

3.	Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 20060245060).

    PNG
    media_image4.png
    405
    526
    media_image4.png
    Greyscale

a view angle control sheet which is suitably used for display devices such as an organic light emitting diode (hereinafter referred to as an "OLED") display and a liquid crystal display (hereinafter referred to as an "LCD") [0001]], a backlight module (inherently) and the anti-peep film [a view angle control sheet], wherein the display module, wherein the anti-peep film is provided on a light emission side of the display panel; and/or the anti-peep film is provided on a side of the display panel close to the backlight module, wherein the an anti-peep film [a view angle control sheet], comprising 
a plurality of transmission areas [wedge-shaped portion 14, 24, 34, 44, and 54] and 
a plurality of anti-peep areas [lens portions 12, 22, 32, 42, 52, 62, 72, and 92], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light beam L12, L13 as shown in Fig. 1]. 

Regard to claim 2, Goto discloses the anti-peep film, wherein the set structure comprises a plurality of prisms and the plurality of prisms are arranged along the thickness direction of the anti-peep film.  

Regard to claim 11, Goto discloses the anti-peep film further comprises a top substrate [an observer-side base sheet 13] and a bottom substrate [a screen image-side base sheet 11], and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 20180328557) as applied to claims 1-5.

Kitamura et al. fail to disclose the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface.  

It would be obvious as a matter of design choice to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since applicant has not disclosed that “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of “pentagonal prism” for the purpose of increasing the reflecting interfaces of prism.

15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100214506) as applied to claims 1 and 14 in view of Kitamura et al. (US 20180328557) [or Koito et al. (US 20180074375)] and Walker (US 20100177406).
Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: forming an optical layer with a set thickness; and forming grooving 201a-201d the optical layer using laser to form the plurality of prism groups (Fig. 2); wherein the at least one prism group comprises a plurality of trapezoid prisms arranged along the thickness direction of the anti-peep film (see Fig. 2).

Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups; wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  

Kitamura et al. [0044] or Koito et al. [0052] teach the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  

Walker teaches Optical films generally manufactured by using a moulding process to form the necessary features. A variety of production methods exist and each is capable of producing some types of structure and not others.  Techniques include: diamond engraving, laser ablation, milling, electrodischarge engraving and etching.  Diamond engraving can be either single point diamond turning or diamond surface contouring. In laser ablation surfaces can be sculpted by removing parts with using a laser [0010]. Hence it is obvious forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Gaides et al. disclosed with the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal for changing the ratio of light that is controlled to be distributed and the ratio of light that is not controlled to be distributed [0069] as Kitamura et al. or for allowing transmission of light on a rectangular plate material having a predetermined thickness [0052] as Koito et al. taught; the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups for reducing cost of the optical film [0008]-[0009] as Walker taught.

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100214506) as applied to claims 1 and 14 in view of Kitamura et al. (US 20180328557) [or Koito et al. (US 20180074375)] and Yoshinaga et al. (US 20200229538).

Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups; wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film. Kitamura et al. [0044] or Koito et al. [0052] teach the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  

Gaides and Kitamura et al. [or Koito et al.] fail to disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film by layer, to form the at least one prism group, using a 3D printing method.  

Yoshinaga et al. teaches three-dimensional additive manufacturing apparatuses (so-called, 3D printers) that manufacture a three-dimensional structure by laying down successively and curing material such as a resin based on design data of the three-dimensional structure have been put into practical use [0002]. As shown in FIGS. 1 to 3, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Gaides et al. disclosed with the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film by layer, to form the at least one prism group, using a 3D printing method for applications different from those of a three-dimensional structure made of a resin or a metal [0005] as Yoshinaga et al. taught.

4.	Claims 3-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 20060245060) as applied to claims 1 in view of Kitamura et al. (US 20180328557) [or Koito et al. (US 20180074375)].
Goto also discloses the anti-peep film, wherein
Claim 3: 
the view angle control sheet is characterized in that the slope portion has a curved cross-sectional shape and/or a polygonal-line cross-sectional shape such that the screen image side differs from the observer side in an angle formed by the slope portion and an observer side surface [0015]; thus at least one prism of the plurality of prisms obviously is a quadrangular prism or a pentagonal prism..
Claim 4: 
a refractive index of at least one transmission area [a refractive index N2 of a material constituting a slope portion of the wedge-shaped portion] of the plurality of transmission areas is smaller than a refractive index of the at least one prism [a refractive index N1 of a material constituting the lens portion N2≤N1 [0008], [0053]]. 
Claim 5: 
the at least one prism comprises an incident surface, a first total reflection surface, a second total reflection surface, and an emission surface; wherein specific light incident on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface, being totally reflected by the first and second total reflection surfaces, and transmitting through the emission surface; and an angle between the specific light and a horizontal direction satisfies a preset angle range (see Figs. 6-8).  
Claim 6: 
the first and second total reflection surfaces are arranged in a mirror image [a screen image-side base sheet 11] with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the thickness direction of the anti-peep film and perpendicular to the arrangement direction of the plurality of anti-peep areas.  
Claims 7 and 19:
along the thickness direction of the anti-peep film and away from the first side, angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and angles between respective pairs of incident and emission surfaces of the plurality of prisms increase (see Figs. 1-8).  
Claims 9 and 20: 
the set structure further comprises an anti-peep layer, which surrounds the plurality of prisms, and a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism [0008], [0053].  
Claim 10: 
the refractive index of the anti-peep layer [a refractive index N2 of a material constituting a slope portion of the wedge-shaped portion] is equal to the refractive index of the at least one transmission area [a refractive index N1 of a material constituting the lens portion N2≤N1 [0008], [0053]].  

explicitly the anti-peep film, wherein at least one prism of the plurality of prisms is a quadrangular prism or a pentagonal prism (claim 3), wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface (claim 8).

 Kitamura et al. [0044] or Koito et al. [0052] teach the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Gaides et al. disclosed with the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film for changing the ratio of light that is controlled to be distributed and the ratio of light that is not controlled to be distributed [0069] as Kitamura et al. or for allowing transmission of light on a rectangular plate material having a predetermined thickness [0052] as Koito et al. taught.

It would be obvious as a matter of design choice to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since applicant has not disclosed that “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not pentagonal prism” for the purpose of increasing the reflecting interfaces of prism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pawlowski et al. (US 20140209581) disclose a light concentrator or distributor is provided, which includes a plurality of light conducting cells that are lined up in a transparent light conducting body.  The light conducting cells are defined by boundary faces, which are produced within the light conducting body using laser radiation.

Thompson et al. (US 20150192728) disclose variable index light extraction layers that contain a first region with a first material and a second region including a second material are described, where the first region has a lower effective index of refraction than the second region.  Optical films and stacks may use the variable index light extraction layers in front lit or back lit display devices and luminaires.

Kim et al. (US 20210200002) disclose the privacy protection film including a transparent base substrate, a light control layer disposed on the transparent base substrate and including a plurality of optical pattern structures each having an upwardly protruding prism shape, a first electrode disposed on the light control layer, a second electrode spaced apart from the first electrode, and a variable light diffusion layer disposed between the first electrode and the second electrode and formed of a polymer dispersed liquid crystal (PDLC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871